DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/786,404 and is in response to Applicant Arguments/Remarks filed 08/10/2022.
Claims 1-12 are previously pending, of those claims, claims 1, 3-4, and 10-11 have been amended, and claim 2 has been canceled.  All amendments have been entered.  Claims 1 and 3-12 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6-8and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESTEGHLAL (US 2016/0315363 A1) in view of EIFERT (US 2016/0104920 A1).
With respect to claims 1 and 10-11.  ESTEGHLAL teaches devices and methods for a temperature control medium flow monitors the cooling system, and faults or defects int eh cooling system can be detected and signaled (paragraph 0014).  There is a battery system comprising a plurality of battery cells (paragraph 0039).  The energy store then comprises a temperature control device for controlling the temperature of the battery cells by means of a temperature control medium (paragraph 0042).  The energy store further comprises a monitoring device for monitoring the energy store of the battery cells (paragraph 0046).  The monitoring device comprising a plurality of sensor apparatuses for sensing temperature measurement values of the battery cells and a processing apparatus for processing the sensed temperature measurement values (paragraph 0046).  The processing apparatus can comprise an interface for transmitting or receiving the sensed temperature measurement values, a store such as a read write memory for storing the received temperature measurement values and a processor such as a microprocessor or microcontroller for processing the stored temperature measurement values by means of the stored commands (paragraph 0046).  The sensor apparatuses are disposed in such a way that said apparatuses can sense the temperature of the battery cells (paragraph 0046).  The sensor apparatus is preferably associated with each battery cell, thus enabling the temperature of each battery cell to be sensed (paragraph 0046).  A monitoring method for monitoring the energy store, in particular the temperature thereof, and therefore also the temperature control device of said energy store comprise initially a sensing of the temperature of each battery cell by means of the sensor apparatuses as sensed temperature measurement values and if need be a repetition of the sensing (paragraph 0048).  The monitoring method can furthermore comprise determining of temperature maximum values in each case from selected temperature measurement values (paragraph 0048).  Thus the temperature maximum values may be determined for each battery, and a determination of the average temperature value (paragraph 0048).  The monitoring method can furthermore comprise determining a maximum average temperature value from the average temperature values, thus enabling the maximum partial battery average temperature, the maximum battery string average temperature, or the maximum battery module average temperature to be determined (paragraph 0049).  The monitoring method may further comprise comparing the determined average temperature values to one another (paragraph 0050).  The monitoring method can recognize a defect of the temperature control device (paragraph 0050).  The monitoring method can furthermore comprising a comparison of the determined average temperature values, the determined average temperature value and/or the maximum average temperature value with a predetermined temperature value, which corresponds to the critical operating temperature of the energy store, and outputting of a command for the maximum operation of the temperature control device (paragraph 0051).  The monitoring method can further more comprise a comparison of the determined average temperature values, the determined average temperature value and/or the maximum average temperature value with a predetermined maximum temperature value, which corresponds to the maximally admissible operating temperature of the energy store (paragraph 0052).  Figure 4 then shows a temporal temperature profile, and shows an admissible temperature range comprising minimum temperature, predetermined maximum temperature, and a critical temperature (paragraph 0056).  
ESTEGHLAL teaches as seen in figure 4 shows a temperature gradient that serves as a measure of the variation in the temperature, and there is a predetermined limit value as a maximum temperature gradient.  
ESTEGHLAL does not explicitly teach diagnosing the cooling system is operating correctly if the temperature gradient of the temperature profile does not exceed a maximum temperature gradient.  
EIFERT teaches a method of monitoring the state of a battery (abstract).  The process includes an evaluation unit continuously determining a temperature gradient (abstract).  The evaluation unit is taken to perform the claimed diagnosing.  The diagnosing unit then determines whether or not the gradient has reached a defined limit value S1 (paragraph 0011) which is taken to be the claimed maximum temperature gradient.  Based on this the diagnosing unit can determine if the battery is in the damaged state (paragraph 0012). 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the evaluation unit for evaluating whether or not the battery is in a damaged state based on the temperature gradient, and whether or not it has reached a limit temperature gradient as taught by EIFERT for the battery system of ESTEGHLAL, as EIFERT teaches the benefits of such systems being that they have the advantage of being able to mitigate the detrimental situation as earlier or immediately after the elevated temperature gradient is determined (EIFERT paragraph 0014).  
With respect to claim 4.  ESTEGHLAL teaches an exemplary temporal temperature provide as seen in Figure 5 (paragraph 0060).  Times t50 to t52 are marked as an admissible temperature range (paragraph 0061).  The battery string then reaches the average temperature value of the maximum temperature in time t52 (paragraph 0064).  The monitoring device then deactivates the energy store (paragraph 0064).  T52 then is taken to be a measured temperature value exceeding the cooling threshold temperature, and a predetermined time period until the next temperature measurement is awaited, and then Figure5 then shows a temperature gradient for a predetermined second time period (paragraph 0064 and Figure 5).  
With respect to claims 6-8.  ESTEGHLAL teaches a critical temperature Tk of 35 degrees C for activating the maximum operation of the temperature control device (paragraph 0056).  Therefore ESTEGHLAL would teach a cooling threshold temperature of 35 degrees C, but does not teach the temperature lies between 25-35 degrees C, or between 29-31 degrees C.  However, the workable range or value for the critical temperature, or the cooling threshold temperature may be achieved as a matter of routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)A.  
With respect to claim 12.  ESTEGHLAL teaches the invention provides a vehicle, such as an electric vehicle (paragraph 0021) which is taken to include a electrical drive unit (see also paragraph 0008).  

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESTEGHLAL (US 2016/0315363 A1) in view of EIFERT (US 2016/0104920 A1), as applied to claim 1 above, and further in view of FLECKENSTEIN (US 2014/0012445 A1).
Claim 3 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of ESTEGHLAL and EIFERT and claim 5 is dependent upon claim 3.  However, neither ESTEGHLAL, nor EIFERT explicitly teaches a power loss is ascertained, and a higher maximum temperature gradient is used the higher the power loss.  
FLECKENSTEIN teaches a temperature control method for an electrochemical energy storage device having a cooling device for cooling the storage device in a vehicle (abstract).  An actual temperature value of the storage device is determined, and a desired temperature value of the storage device is set by the control system, which activates the cooling device at an upper temperature limit of the storage device (abstract).  The upper temperature limit is defined as a function of the energy storage device data (abstract).  When the heat loss is expected to be high, the upper temperature limit can be adjusted, this means that for a prediction of high power dissipation, the cooling device is activated (paragraph 0030).  A higher heat input into the energy storage device is due to the increasing power dissipation (paragraph 0015).  In this case a higher value is obtained due to the integration of the power dissipation over a suitable period of time, and the upper limit is shifted in the direction of the lower temperature.  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to adjust the temperature gradient as a function of the power loss as taught by FLECKENSTEIN, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case both ESTEGHLAL and FLECKENSTEIN teaches temperature control methods for electrochemical cells.  
Further with respect to claim 5.  FLECKENSTEIN does not explicitly teach the energy loss resulting form the power loss is aggregated and the maximum temperature gradient is ascertained from a characteristic curve of the temperature gradient with respect to the energy loss.  However, as noted above FLECKENSTEIN does teach the relationship between the power loss and the adjustment of the temperature limit (paragraph 0015), and then ESTEGHLAL teaches the control of the cooling system based on the temperature gradient (see Figures 4-5).  Therefore the combination of ESTEGHLAL and FLECKENSTEIN would make it obvious to aggregate the temperature gradient ascertained form a characteristic curve of the temperature gradient with respect to the energy loss.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ESTEGHLAL (US 2016/0315363 A1) in view of EIFERT (US 2016/0104920 A1), as applied to claim 1 above, and further in view of IGUCHI (US 2016/0204478 A1).
Claim 9 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of ESTEGHLAL and IGUICHI.  ESTEGHLAL does not explicitly teach the result of the diagnosis is checked for plausibility.
IGUCHI teaches a battery pack cooling system, that includes at least a plurality of sensors configured to measure temperature of the cell modules (abstract).  The controller comprises a diagnostic unit that carries out rationality diagnosis of the temperature sensors (paragraph 0013).  The rationality diagnosis of the temperature sensor can be carried out using difference between temperature change gradients from the sensors (paragraph 0015).  As a result, battery temperature control, and diagnosis can be carried out (paragraph 0015).  Such diagnostics are taken to be beneficial in order to improve the temperature control (paragraph 0015).  The rationality diagnosis is taken to be analogous to checking the result of the diagnosis for plausibility.
At the time the invention was filed one having ordinary skill in the art would have been motivated to further include the diagnostic unit of IGUCHI for the control system of ESTEGHLAL, as this is a combination of known prior art elements in order to achieve predictable results, as both ESTEGHLAL and IGUCHI teaches know control methods for the battery systems, and then IGUCHI teaches that such systems may improve the battery temperature control.  

Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant Arguments/Remarks, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1-2, 4, and 10-12 under 35 U.S.C. 102 in view of ESTEGHLAL have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ESTEGHLAL in view of EIFERT (US 2016/0104920 A1).
On page 8 of Applicant Arguments/Remarks, Applicant argues that ESTEGHLAL does not teach the amended claim limitation of “diagnosing the cooling system is operating correctly if a temperature gradient of the temperature profile does not exceed a maximum temperature gradient”.  This argument is persuasive, however, new grounds of rejection are made in view of ESTEGHLAL and EIFERT.  
EIFERT then teaches a method of monitoring the state of the battery by determining a temperature gradient (paragraph 0011).  The gradient is then compared to a limit value S1 for the temperature gradient, and an evaluation unit then generates a signal when the temperature gradient is determined to reach the limit value (paragraph 0011).  When the elevated temperature gradient is detected, the evaluation unit can conclude that the battery is in a damaged state (paragraph 0012).  Therefore EIFERT teaches diagnosing the cooling system based on a temperature gradient, based on a maximum temperature gradient, which in EIFERT is the limit value.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BECKER (US 2017/0358933 A1) – BECKER teaches a method for controlling a temperature of a battery cell that includes determining a temperature of the cell, determining a temperature gradient, and comparing the determined gradient with a pre defined temperature gradient, and then automatically adjusting the current flowing into or out of the battery cell according to the result of the comparison (paragraph 0004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722